Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Election of Species
This application contains claims directed to the following patentably distinct species: 
A single class of drug moiety (e.g. auristatin or maytansinoid; see claim 32)
If an auristatin is elected:
A single, distinct structure with all atoms specified for the auristatin (e.g. claim 54) an example of a single, distinct structure with all atoms specified is:

    PNG
    media_image1.png
    150
    682
    media_image1.png
    Greyscale

If a maytansinoid is elected:
A single, distinct structure with all atoms specified for the maytansinoid (e.g. claim 56) an example of a single, distinct structure with all atoms specified is:

    PNG
    media_image2.png
    312
    718
    media_image2.png
    Greyscale


A single, distinct combination of positions comprising engineered cystines for both the heavy chain and light chain of the antibody (e.g. claim 38).  An example of this is an immunoconjugate comprising engineered cysteines at residues 5 and 23 of the heavy chain and residues 15, 121, and 205 of the light chain, according to Kabat numbering convention.  

The examiner notes that all claims drawn to a non-elected species will be preliminary withdrawn from consideration.  The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. For example: 
Regarding the drug moieties
Auristatins and maytansinoids are different classes of cytotoxins with different overall structures and different mechanisms of actions.  Within the genera, there are structural variations.
Regarding the combination of engineered cysteines
The claims are drawn in a manner such that one may pick from 7 positions for the engineered cysteines in the light chain and 4 positions in the light chain (Kabat).  Assuming only two cysteines are picked per chain, this results in 21 possible combinations for the light chain and 6 possible combinations for the heavy chain, with 126 total possible combinations1.  Searching 126 possible combinations of positions for engineered cysteines is a search burden. 
In addition, these species are not obvious variants of each other based on the current record.  Furthermore, there is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  Specifically, performing the search for both with and without stereochemistry, and all of the possible claimed drug moieties is a search burden.  
Accordingly, Applicant is required under 35 U.S.C. 121 to (i) elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable even though the requirement may be traversed (37 CFR 1.143); and (ii) identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.  
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L VAN DRUFF whose telephone number is (571)272-2085. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN L VAN DRUFF/Examiner, Art Unit 1643              

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643                                                                                                                                                                                                                                                                                                                                                                                                  


    
        
            
        
            
        
            
        
            
    

    
        1 # of combinations calculated using C(n,r) = (n!)/(r!(n-r)!); where n = # of possible cysteines and r = # of cysteines selected.